Case 5:20-cv-00048-RWS-CMC Document 7 Filed 10/23/20 Page 1 of 2 PageID #: 26




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 PHIL BERNARD LEWIS,                              §
                                                  §
                                                  §    CIVIL ACTION NO. 5:20-CV-00048-RWS
                Petitioner,                       §
                                                  §
 v.                                               §
                                                  §
 FCI TEXARKANA WARDEN,                            §
                                                  §
                Respondent.                       §

                                             ORDER

       Petitioner Phil Bernard Lewis, a prisoner confined at the Federal Correctional Institution

in Texarkana, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. Docket No. 1. The Court referred this matter to the Magistrate Judge, who

recommends dismissing the petition. Docket No. 5 (“Report and Recommendation”).

       The Court has received and considered the Magistrate Judge’s Report and

Recommendation, along with the record, pleadings and all available evidence. The petitioner

acknowledged receiving the Report and Recommendation on June 3, 2020. Docket No. 6. Neither

party objected to the Report and Recommendation.

       Because no objections to the Magistrate Judge’s Report have been filed, neither party is

entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).
Case 5:20-cv-00048-RWS-CMC Document 7 Filed 10/23/20 Page 2 of 2 PageID #: 27




       Nonetheless, the Court has reviewed the petition and the Magistrate Judge’s Report and

Recommendation and agrees with the Report and Recommendation. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

    .
proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

       It is accordingly

       ORDERED that the Magistrate Judge’s Report and Recommendation (Docket No. 5) is

ADOPTED as the opinion of this Court and Lewis’s petition for writ of habeas corpus is

DENIED. It is further

       ORDERED that all motions not previously ruled on are DENIED AS MOOT.


       So ORDERED and SIGNED this 23rd day of October, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
